—Carpinello, J.
Appeal from an order of the Family Court of Saratoga County (Hall, J.), entered April 3, 2000, which dismissed petitioner’s application, in a proceeding pursuant to Family Court Act article 6, for visitation with a nonbiological child.
Petitioner is former boyfriend of respondent Renee B. Sorrell (hereinafter respondent). Petitioner and respondent never married but lived together for six years during which time *765petitioner formed a close and loving relationship with respondent’s son, who was approximately 18 months old when petitioner and respondent met and eight years old when their relationship ended. There is no dispute that petitioner is not the child’s biological father and that, although contemplated over the years, no formal action was ever taken by petitioner and/or respondent to have petitioner adopt him. The child had regular unsupervised contact as an infant with respondent John O’Keefe, his biological father, which eventually became supervised and then stopped altogether when the child was about two years old. His biological father has recently resurfaced, and visitation between the two has been reestablished.
Following their breakup in August 1998, respondent permitted petitioner to have contact with the child to ease the transition of their separation for the child. These visits gradually decreased in frequency and duration and terminated altogether in May 1999. Petitioner thereafter commenced this proceeding pursuant to Family Court Act article 6 seeking visitation, alleging in his petition that same would be in the best interest of the child. Following respondent’s motion to dismiss on the ground that petitioner lacked standing to seek this relief, petitioner claimed that he was “requesting the Court to intervene in this situation based upon the doctrine of equitable estoppel.” Following a hearing at which Family Court considered evidence on the issue of whether petitioner could establish facts sufficient to invoke this doctrine, the court found that he failed in this burden and accordingly dismissed the petition. Petitioner appeals.
Although we conclude that Family Court correctly determined that petitioner failed to make out a prima facie case of equitable estoppel against respondent,1 we find that affirmance is mandated on more fundamental grounds, namely, that petitioner simply lacks standing to seek visitation and cannot get around this insurmountable legal hurdle by attempting to offensively invoke the doctrine of equitable estoppel. In our *766view, the facts of this case are governed squarely by the Court of Appeals’ decisions in Matter of Ronald FF. v Cindy GG. (70 NY2d 141) and Matter of Alison D. v Virginia M. (77 NY2d 651; see also, Matter of Delcore v Mansi, 262 AD2d 559, 560 [“Family Court did not err in denying visitation,” citing Matter of Alison D. v Virginia M., supra]; Matter of Lynda A. H. v Diane T. O., 243 AD2d 24, lv denied 92 NY2d 811 [nonbiological, nonadoptive parent lacks standing to seek visitation of child properly in custody of biological mother]; Matter of Bessette v Saratoga County Commr. of Social Servs., 209 AD2d 838 [former foster parents lack standing to seek visitation with former foster children]; Matter of David M. v Lisa M., 207 AD2d 623 [greatgrandparent does not have standing to seek visitation] ; Matter of John Andrew B. v Dianna Marie McC., 149 Misc 2d 249, 254 [“The Court of Appeals has unequivocally held that it is without authority to grant visitation to the mother’s former paramour who is not the father of the child”]).
As firmly established in Matter of Ronald FF. v Cindy GG. (supra), the rights of a custodial parent “include the right to determine who may or may not associate with [that parent’s] child” (id., at 142), and the State may not interfere with this fundamental right absent a showing of “some compelling State purpose which furthers the child’s best interest” (id., at 145). There is no dispute in this case that respondent is indeed a fit parent and the proper custodian for the child. This being so, Matter of Alison D. v Virginia M. (supra) further establishes that, no matter how close and loving petitioner’s relationship is with respondent’s child, petitioner, as a biological stranger to that child, lacks standing to seek visitation. Notably, in Matter of Alison D. v Virginia M. (supra), the Court of Appeals specifically rejected the petitioner’s claim that her status as a parent “ “by estoppel’ ” was sufficient to confer standing to seek visitation (id., at 656).
Similarly, the Second Department in Matter of Alison D. v Virginia M. (155 AD2d 11, 16, affd 77 NY2d 651) held that “[t]he argument raised by petitioner relating to equitable estoppel is without merit.” A thorough review of the briefs in that case to both the Court of Appeals and the Second Department reveals that the petitioner specifically argued in both Courts for the application of the doctrine of equitable estoppel to prohibit the respondent from denying her visitation, an argument which both Courts rejected. Of note, the grounds advanced for application of the doctrine in that case were nearly identical to those now advanced by petitioner in this case, namely, that respondent encouraged the emotional and psychological bond be*767tween petitioner and the child over a six-year period, that respondent held petitioner out to others as the child’s parent and that termination of the relationship would result in the loss of significant parental and extended family relationships for the child.2 Also of note, Alison D. explicitly argued to the Court of Appeals that “ [a] t the very least, [she had] raised a factual question regarding whether Virginia M. should be estopped from denying visitation” (an argument which the Court obviously rejected) and requested “a full hearing on her claim of equitable estoppel” (which the Court obviously denied). Thus, no matter how terse its language on the issue of equitable estoppel, and no matter how much we might be inclined to agree with our concurring Justice philosophically, we are bound to adhere to the Court of Appeals’ decision in Matter of Alison D. v Virginia M. (77 NY2d 651, supra), which stands for the proposition that a nonbiological parent cannot invoke equitable estoppel to get around his or her lack of standing to assert visitation. Any change in the state of the law in this regard is for the Legislature or the Court of Appeals.
While the doctrine of equitable estoppel has long been available as a defense in paternity matters, thereby allowing courts to treat a nonbiological father as a parent even though blood test evidence may prove otherwise (see, e.g., Matter of Kristen D. v Stephen D., 280 AD2d 717; Matter of Lorie F. v Raymond F., 239 AD2d 659; Mancinelli v Mancinelli, 203 AD2d 634), paternity is not at issue in this case. Nor is there any need, typically present in such proceedings, “to protect the status of a child in an already recognized and operative parent-child relationship” (Matter of Lorie F. v Raymond F., supra, at 660; cf., Robin I. v Ronald J., 282 AD2d 837; Matter of Kristen D. v Stephen D., supra; Matter of Peter BB. v Robin CC., 256 AD2d 889). Here, both petitioner and respondent obviously knew that petitioner was not the child’s biological father, the parties’ family and friends knew that petitioner was not the child’s biological father and the child had been told that petitioner was not his biological father before the parties separated. Petitioner did not adopt the child, the parties never married nor did they have any children together. Thus, the factors usually present in those paternity cases where the doctrine is most often applied are simply not present here. While we acknowledge that some courts have ruled that the doctrine of equitable estoppel may be applied to custody and visitation *768disputes in certain circumstances, particularly circumstances far more compelling than those in the instant matter (see, e.g., Matter of Gilbert A. v Laura A., 261 AD2d 886; Jean Maby H. v Joseph H., 246 AD2d 282; Matter of J. C. v C. T., 184 Misc 2d 935; Matter of Christopher S. v Ann Marie S., 173 Misc 2d 824), we decline to expand the use of this doctrine by applying it to the facts of this case.3
Mercure, J. P., Crew III and Rose, JJ., concur.

. “[A]n estoppel ‘is imposed by law in the interest of fairness to prevent the enforcement of rights which would work fraud or injustice upon the person against whom enforcement is sought and who, in justifiable reliance upon the opposing party’s words or conduct, has been misled into acting upon the belief that such enforcement would not be sought’ ” (Verra v Bowman-Verra, 266 AD2d 682, 683, quoting Nassau Trust Co. v Montrose Concrete Prods. Corp., 56 NY2d 175, 184). Simply stated, the record reveals that the fatherly relationship between petitioner and respondent’s child developed naturally over time, in the absence of misleading words or conduct on respondent’s part upon which petitioner could, in turn, detrimentally rely.


. The factual circumstances in Matter of Alison D. v Virginia M. (supra) were significantly more compelling for application of equitable estoppel than the facts of the case at bar.


. Our decision today is consistent with prior cases in this Court holding that it is against public policy to stipulate away a child’s right to be reared by his or her biological parent and that any stipulation elevating a nonbiological parent to the status of parent in a custody or visitation matter is against that public policy and does not confer standing upon a person unrelated by blood to the child (see, e.g., Matter of Cindy P. v Danny P., 206 AD2d 615, lv denied 84 NY2d 808; Matter of Canabush v Wancewicz, 193 AD2d 260).